Citation Nr: 0611846	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  99-00 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than February 
27, 1996, for a 100 percent disability rating for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than February 
27, 1996, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
January 1970.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of March 1998 and August 2002 decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  

The Board notes that at his October 2005 Board hearing in 
Washington, D.C., the veteran withdrew his claim for 
compensation pursuant to 38 U.S.C.A. § 1151 for arterial 
stenosis.  As such, that issue is no longer in appellate 
status.  

By an August 2002 rating decision, the RO, inter alia, found 
clear and unmistakable error (CUE) in an April 1983 rating 
decision that had denied service connection for PTSD.  In 
doing so, the RO granted service connection and assigned a 
retroactive 30 percent rating for PTSD, effective for the 
period beginning April 8, 1983.  In October 2002, the veteran 
filed a notice of disagreement (NOD) with the 30 percent 
rating assigned.  The RO has not issued a statement of the 
case (SOC) in response to the veteran's NOD on this issue.  
Consequently, the Board does not have jurisdiction to review 
the issue.  38 C.F.R. §§ 20.200, 20.202 (2005).  (Although 
the Board has concluded in the decision below that an earlier 
effective date is not warranted for a 100 percent rating for 
PTSD, because of the veteran's NOD, the question remains as 
to whether higher than 30 percent should have been assigned 
by the August 2002 decision.)  The issue will be remanded 
with instructions to issue an SOC.  In view of this remand to 
address the propriety of a rating for a service-connected 
disability sooner than February 27, 1996, the issue of an 
effective date earlier than February 27, 1996, for the grant 
of a TDIU, will also be remanded.)  


FINDING OF FACT

Entitlement to a 100 percent rating for PTSD was not shown by 
the evidence prior to February 27, 1996.  


CONCLUSION OF LAW

An effective date earlier than February 27, 1996, for the 
award of a 100 percent rating for PTSD is not warranted.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.155, 3.157, 3.400 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the veteran's claim for 
an effective date earlier than February 27, 1996, for the 
grant of a 100 percent rating for PTSD has been accomplished.  

In this respect, through a February 2003 notice letter and an 
April 2005 statement of the case (SOC), the RO notified the 
veteran and his representative of the legal criteria 
governing his claim, the evidence that had been considered in 
connection with his claim, and the bases for the denial of 
his claim.  After each, they were afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the February 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The veteran was also requested 
to submit statements from other people describing his 
symptoms and/or medical evidence pertinent to his claim.  
Consequently, the Board finds that the veteran has been put 
on notice to submit any pertinent evidence that he may 
possess.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the veteran 
of:  (1) the evidence that is needed to substantiate the 
claim, (2) the evidence, if any, to be obtained by VA, and 
(3) the evidence, if any, to be provided by the claimant; and 
(4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content of notice 
requirements have been met in this case.  

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claim, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the claim must be re-adjudicated 
ab initio to satisfy the requirements of the VCAA.  See also 
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006).  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim.  The 
veteran's medical records from both VA and private treatment 
providers have been associated with the claims file, and the 
veteran offered testimony before the undersigned Veterans Law 
Judge in October 2005.  Significantly, neither the veteran 
nor his representative has otherwise alleged that there are 
any outstanding records probative of the veteran's claim that 
need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

Any communication or action indicating an intent to apply for 
a benefit may be considered an informal claim.  38 C.F.R. § 
3.155.  

VA or uniformed services medical records may form the basis 
of an informal claim for increased benefits where a formal 
claim for service connection has already been allowed.  38 
C.F.R. § 3.157.  Under the provisions of 38 C.F.R. § 
3.157(b)(1), the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  The 
provisions of this regulation apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  Otherwise, in the case of evidence from a private 
physician, date of receipt of any record or report will be 
accepted as the date of receipt of a claim.  38 C.F.R. 
§ 3.157(b)(2).

The Board notes by way of history that, the veteran 
originally filed his claim for PTSD in April 1983.  The RO 
denied the claim in an August 1983 rating decision.  The 
veteran did not appeal that decision.  In November 1993, the 
veteran sought to reopen his claim and submitted additional 
medical evidence.  In an August 1994 decision, the RO granted 
service connection and assigned a 30 percent rating for PTSD, 
effective November 15, 1993.  The veteran did not appeal that 
decision, although in November 1994 he did submit additional 
VA outpatient treatment records.  The veteran thereafter 
submitted a statement on February 27, 1996, seeking an 
increased rating for his service-connected PTSD.  

Subsequently, as noted above, by an August 2002 rating 
decision, the RO, inter alia, found CUE in the August 1983 
rating decision which denied service connection for PTSD and 
granted a retroactive benefit of 30 percent, effective 
April 8, 1983.  

Here, the record shows that the veteran submitted VA 
outpatient treatment records in November 1994, within one 
year of the rating decision entered in August 1994.  The 
treatment records document the veteran's treatment at a VA 
mental hygiene clinic and provide evidence of the veteran's 
level of disability regarding his service-connected PTSD (the 
RO first considered the records in a May 1996 rating 
decision).  Therefore, the records are "new and material" 
as that term is defined in 38 C.F.R. § 3.156(a) (1995).  The 
effect of the RO's receipt of this evidence is, as noted 
above, to cause the records to be treated as though filed 
with the claim pending at the beginning of the appeal period.  
38 C.F.R. § 3.156.  

As noted above, the veteran had filed a claim to reopen in 
November 1993; however, the RO's finding in August 2002 of 
CUE in the August 1983 rating decision and its grant of 
service connection and a 30 percent rating for PTSD, 
effective April 8, 1983, makes the November 15, 1993, claim 
unnecessary from a retroactive perspective.  Under these 
facts, the Board will consider the earliest date it is 
factually ascertainable that a 100 percent rating was 
warranted without regard to earlier rating decisions.  

Turning to the veteran's claim on the merits, specifically, 
as regards to effective dates, the effective date will be 
assigned the day following separation from active service or 
date entitlement arose if a claim is received within one year 
after separation from service; otherwise date of receipt of 
claim or date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  In this 
case, while the veteran has contended that the effective date 
for assignment of the 100 percent rating for his service-
connected PTSD should be earlier than February 27, 1996, 
there simply is no evidence that entitlement was shown at an 
earlier date.  

Initially, the Board notes that the veteran separated from 
active service in January 1970.  As noted above, his original 
claim for service connection for PTSD was filed in April 
1983.  Thus, the veteran's claim was not received within one 
year after separation from service.  Therefore, date of 
receipt of claim or date entitlement arose, whichever is 
later, is controlling for the purposes of the veteran's 
claim.  

The Board notes that for the veteran to warrant a 100 percent 
rating for PTSD prior to February 27, 1996, the evidence 
would need to demonstrate that the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; or, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or, the 
veteran was demonstrably unable to obtain or retain 
employment.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1995).  

In this case, the evidence prior to February 27, 1996, in the 
form of reports of VA medical examinations and treatment 
records, documents the veteran's report of limited social 
contacts and his wish to work by himself to avoid 
confrontations with others.  Furthermore, he reported that he 
had no close friends and had been unable to establish any 
intimate relationships.  A report of a May 1983 VA 
examination reflects that the veteran reportedly had a few 
associates but limited his social contacts quite a bit and 
spent most of his time by himself.  A statement from M.W., 
dated in September 1997, noted that he and the veteran had 
been deer hunting partners since 1987, and had hunted over 
the years in Pennsylvania.  Thus, while it is apparent from 
the evidence that the veteran was limited socially and 
restricted his contact with others to avoid confrontations, 
he nevertheless had social contacts during this period.  
Furthermore, nothing in the record would indicate that the 
attitudes of all the veteran's contacts except the most 
intimate were so adversely affected by the veteran's PTSD as 
to result in his virtual isolation in the community.  

The Board also does not find that the veteran experienced 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  In particular, reports of VA examinations 
dated in May 1983 and June 1994 reflect that on mental status 
evaluation the veteran answered all questions with coherent 
and relevant information and there was no evidence of formal 
thought disorder, hallucinations, or delusions.  Likewise, VA 
treatment records do not otherwise reflect any incapacitating 
psychoneurotic symptoms. 

The Board also does not find that the evidence prior to 
February 27, 1996, reflects that the veteran was demonstrably 
unable to obtain or retain employment due to his service-
connected PTSD.  The report of the May 1983 VA examination 
reflects the examiner's report that the veteran had been 
working as a carpenter since October 1982 and that he felt he 
was able to manage this fairly well.  The report of a June 
1994 VA examination reflects the veteran's report that he was 
not actively working but from time to time he would pick up 
what jobs he could in order to provide for his family.  
Treatment records during this period note the veteran 
reportedly undergoing a number of job changes as a carpenter, 
due to interpersonal difficulties between himself and his 
employers.  At the same time, none of the medical evidence 
prior to February 27, 1996, reflects a finding that the 
veteran was demonstrably unable to obtain or retain 
employment due solely to his PTSD.  In this regard, the Board 
notes that in November 1994 and December 1994 treatment 
records, the veteran was noted to complain of experiencing 
severe pain in his right lower leg, calf, and foot muscles.  
The examiners both reported that the severe pain was 
significantly interfering with the veteran's ability to 
continue working in the carpentry/construction field.  This 
is further supported by later reports of VA examination in 
March 1996 and April 1996 which reflect findings that the 
veteran's physical problems affected his employability.  As 
such, the Board does not find that the evidence of record 
demonstrates that prior to February 27, 1996, the veteran was 
demonstrably unable to obtain or retain employment due to his 
service-connected PTSD.  

The Board has considered the veteran's arguments regarding 
specific findings in the report of a May 1983 VA examination.  
While the examiner did make reference to a "severe degree of 
emotional difficulty," and "considerable amount of 
emotional turmoil," in relation to the veteran's PTSD, any 
such description is not grounds for assignment of a 100 
percent rating under 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1995).  

Additionally, the veteran has argued that an earlier 
effective date for his assigned 100 percent rating for PTSD 
is warranted in view of his being assigned a Global 
Assessment of Functioning (GAF) score of 30 on VA 
examination.  The Board notes that according to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF 
score of 30 is reflective of, in particular, an inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  

In this case, the record reflects that not until the report 
of April 1996 VA examination was the veteran assigned a GAF 
score of 30.  While the veteran appears to contend otherwise, 
the medical evidence prior to February 27, 1996, to include 
both the May 1983 and June 1994 VA examinations, does not 
reflect a physician's assignment of a GAF score at any time.  

Therefore, while the veteran contends that the effective date 
for the assigned rating of 100 percent for PTSD should be 
earlier than February 27, 1996, the Board finds that there is 
no evidentiary basis for the assignment of an effective date 
for the award prior to that date.  As noted above, the 
governing legal authority is clear and specific, and VA is 
bound by it.  See 38 C.F.R. § 3.400(b)(2).  Under the 
circumstances, the Board must conclude that the record 
presents no basis for assignment of an effective date earlier 
than February 27, 1996, for the award of a 100 percent rating 
for service-connected PTSD and the claim must be denied.  


ORDER

An effective date earlier than February 27, 1996, for the 
award of a 100 percent rating for service-connected PTSD is 
denied.


REMAND

As noted in the Introduction, above, in an August 2002 rating 
decision, the RO, inter alia, found clear and unmistakable 
error (CUE) in an August 1983 rating decision which denied 
service connection for PTSD and granted a retroactive benefit 
of 30 percent, effective April 8, 1983.  In October 2002, the 
veteran filed an NOD with the initial 30 percent rating 
assigned by the RO in August 2002.  See 38 C.F.R. § 20.300 
(2005).  

By filing an NOD, the veteran has initiated appellate review 
of this issue.  The next step in the appellate process is for 
the originating agency to issue to the veteran a SOC 
summarizing the evidence relevant to the issue, the 
applicable legal authority, and the reasons relied upon in 
making its determination.  See 38 C.F.R. § 19.29 (2005); 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v 
Gober, 10 Vet. App. 433, 436 (1997).  The Board emphasizes, 
however, that to obtain appellate review of any issue not 
currently in appellate status, a substantive appeal must be 
filed after an SOC is issued.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2005).  

The Board also notes that, because the remand to consider the 
veteran's claim for an initial rating in excess of 30 percent 
may have a bearing on the veteran's claim for an effective 
date earlier than February 27, 1996, for a grant of a TDIU, 
it follows that, any Board action on that claim would, at 
this juncture, be premature.  Hence, the Board will defer 
consideration of that issue.  


Accordingly, these matters are hereby REMANDED for the 
following action:

1.  An SOC addressing the issue of an 
entitlement to an initial rating in 
excess of 30 percent for PTSD should be 
prepared and sent to the veteran and his 
representative.  (The Board recognizes 
that the decision above limits the 
effective date for award of a 100 percent 
rating for PTSD; however, the question 
remains as to whether any other rating 
should have been assigned by the August 
2002 rating decision.)  The veteran and 
his representative should be given an 
opportunity to appeal.  The veteran is 
hereby reminded that appellate 
consideration of this issue may be 
obtained only if a timely appeal is 
perfected after an SOC is issued.  

2.  In conjunction with the above action, 
the RO should again address the issue on 
appeal for an effective date earlier than 
February 27, 1996, for the grant of a 
TDIU.  A SSOC should be issued.  The 
veteran and his representative should be 
allowed to respond.  Thereafter, 
following the appropriate time for the 
veteran to file a timely appeal of the 
claim for an initial rating in excess of 
30 percent for PTSD, the case should be 
returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


